             Case 2:18-mj-02875-DUTY Document 9 Filed 12/04/18 Page 1 of 2 Page ID #:1048

         Whitney Z. Bernstein(SBN 304917)
         BIENERT, MILLER & KATZMAN,PLC
         903 Calle Amanecer, Suite 350
         San Clemente, California 92673
         Phone (949)369-3700
         Facsimile (949) 369-3701
         Email wbernstein@bmkattorneys.com
                                                                                                                  F~
                                                                                                                  ~ 2"^"?
                                                                                                                         " "' 1 1
                                               UNITED STATES DISTRICT COURT
                                                                                                                    ~.   'P 1        P~
                                              CENTRAL DISTRICT OF CALIFORNIA                                             -           ~~;
                                                                                                                                     ~
                                                                                                                                     ~
        IN THE MATTER OF THE SEIZURE OF                                  CASE NUMBER:                                                  e
                                                                                                 18-MJ-02875                 -..
           UP TO AND INCLUDING $10,000 IN                                                                                           -.--
           BANK FUNDS HELD IN JP MORGAN                                                                                             ,~
           CHASE ACCOUNT #XXXX9285;ET
                                                                                      NOTICE OF APPEARANCE OR --
           AL.
                                                                                      WITHDRAWAL OF COUNSF.~, ~'


                                                             INSTRUCTIONS
       Appearance o~Counsel:
       Attorneys may use this form to enter an appearance in a case, or to update the docket of a case to reflect a prior
       appearance. To do so, complete Sections I, II, and IV of this form, then file and serve the form in the case. (Using an
       attorney's CM/ECF login and password to file this form will expedite the addition of that attorney to the docket as counsel
       ofrecord.)
        Withdrawal of Counsel:
       This form may be used to terminate an attorney's status as counsel of record for a party in three situations: (1) the
       attorney being terminated has already been relieved by the Court, but the docket does not yet reflect that fact;(2) at least
       one member of the attorney's firm or agency will continue to represent that party and the withdrawing attorney is not the
       only member of the Bar of this Court representing that party; or (3) the represented party has been dismissed from the
       case, but the attorneys are still receiving notices of electronic filing. For any of these situations, complete Sections I, III,
       and IV ofthis form,then file and serve the form in the case.
        Note: In situations not covered above, attorneys seeking to withdraw from a case mustfirst obtain permission from the
        Court. In such circumstances, attorneys should complete andfile a "Requestfor Approval ofSubstitution or Withdrawal of
        Counsel"(Form G-Ol)rather than this "Notice ofAppearance or Withdrawal of Counsel"(Form G-123). See Form G-Ol for
       further information.
       SECTION I -IDENTIFYING INFORMATION
       Please complete thefollowing informationfor the attorney you wish to add or remove (ifremoving an attorney, provide the
       information as it currently appears on the docket; ifappearing pro hac vice, enter "PHV"in thefieldfor "CA Bar Number'):

        Name: Whitney Z. Bernstein                                                        CA Bar Number: 304971

       Firm or agency: Bienert, Miller &Katzman PLC

J       Address: 903 Calle Amanecer Suite 350

       Telephone Number: (949) 369-3700                                    Fax Number: (949) 369-3701
Z
       Email: wbernstein@bmkattorneys.com
V      Counsel of record for the following party or parties: Movant James Larkin
.~..
L.L

O

       G-123(9/17)                          NOTICE OF APPEARANCE OR WITHDRAWAL OF COiINSEL                                             Page 1 of2
      Case 2:18-mj-02875-DUTY Document 9 Filed 12/04/18 Page 2 of 2 Page ID #:1049

 SECTION II - TO ADD AN ATTORNEY TO THE DOCKET
 Please select one ofthefollowing options:
 ~      The attorney listed above has already appeared as counsel of record in this case and should have been added to the
        docket. The date of the attorney's first appearance in this case:
 ~      The filing of this form constitutes the first appearance in this case of the attorney listed above. Other members of
        this attorney's firm or agency have previously appeared in the case.
 ~      The filing of this form constitutes the first appearance in this case of the attorney listed above. No other members
        of this attorney's firm or agenry have previously appeared in the case.
 ~      By order of the court dated                           incase number                                  (see attached
        copy),the attorney listed above may appear in this case without applying for admission to practice pro hac vice.
 ~      This case was transferred to this district by the Judicial Panel on Multidistrict Litigation ("JPML") pursuant to 28
        U.S.C. § 1407 from the                       District of                          ,where it was assigned case number
                                 . The attorney listed above is counsel of record in this casein the transferee district, and is
        permitted by the rules of the JPML to continue to represent his or her client in this district without applying for
        admission to practice pro hac vice and without the appointment oflocal counsel.
 ~      On                            ,the attorney listed above was granted permission to appear in this case pro hac vice
        before the Bankruptcy Court, and L.Bankr.R. 8 authorizes the continuation of that representation in this case before
        the District Court.

 In addition, if this is a criminal case, please check the applicable box below. The attorney listed above is:
              USAO ~ FPDO ~ CJA Appointment ~ Pro Bono ~ Retained


 SECTION III - TO REMOVE AN ATTORNEY FROM THE DOCKET
 Notices ofElectronic Filing will be terminated. Please select one ofthefollowing options:

 ~      The attorney named above has already been relieved by the Court as counsel of record in this case and should
        have been removed from the docket. Date of the order relieving this attorney:

 ~     Please remove the attorney named above from the docket of this case; at least one member of the firm or agency
       named above, and at least one member of the Bar ofthis Court, will continue to serve as counsel of record for the
       party or parties indicated.
      (Note: ifyou are removing yourselffrom the docket of this case as a result ofseparatingfrom afirm or agency, you
       should consult Local Rules 5-4.8.1 and 83-2.4 and Form G-06("Notice ofChange ofAttorney Business or Contact
      Information'), concerningyour obligations to notify the Clerk andparties ofchanges in your business or contact
       information.)
 ~     The represented party has been dismissed from the case, but the attorneys are still receiving notices of electronic
       filing. Date party was dismissed:

~      The attorney named above was appointed on appeal and the appeal has been adjudicated. Date the mandate was
       filed:


SECTION IV -SIGNATURE

I request that the Clerk update the docket as indicated above.


     Date: December 3, 2018                            Signature: /s/ Whitney Z. Bernstein

                                                       Name:        Whitney Z. Bernstein


G-123(9/17)                            NOTICE OF APPEARANCE OR WITHDRAWAL OF COiJNSEL                                  Page 2 of2
